
	
		I
		113th CONGRESS
		2d Session
		H. R. 4785
		IN THE HOUSE OF REPRESENTATIVES
		
			May 30, 2014
			Mr. Daines (for himself and Mrs. Kirkpatrick) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and improve the Indian coal production tax
			 credit.
	
	
		1.Extension and improvement of Indian coal production tax credit
			(a)Repeal of limitation based on date facility is placed in serviceSection 45(d) of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(10)Indian coal production facilityThe term Indian coal production facility means a facility that produces Indian coal..
			(b)Repeal of limitation on period during which coal must be produced and sold; treatment of sales to
			 related partiesSection 45(e)(10)(A) of such Code is amended by striking per ton of Indian coal— and all that follows and inserting the following:
				per ton of Indian coal—(i)produced by the taxpayer at an Indian coal production facility, and
					(ii)sold (either directly by the taxpayer or after sale or transfer to one or more related persons) to
			 an unrelated person.
					.
			(c)Repeal of limitation on treatment as a specified credit
				(1)In generalSection 38(c)(4)(B) of such Code is amended by redesignating clauses (iv) through (ix) as clauses
			 (v) through (x), respectively, and by inserting after clause (iii) the
			 following new clause:
					
						(iv)the credit determined under section 45 to the extent that such credit is attributable to section
			 45(e)(10) (relating to Indian coal production facilities),.
				(2)Conforming amendmentSection 45(e)(10) of such Code is amended by striking subparagraph (D).
				(d)Effective dateThe amendments made by this section shall apply to coal produced and sold after the date of the
			 enactment of this Act, in taxable years ending after such date.
			
